Citation Nr: 0507880	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-28 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat




INTRODUCTION

The veteran had active military service from April 1986 to 
July 2001.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision.  The veteran filed a 
notice of disagreement in December 2002, the RO issued a 
statement of the case in August 2003, and the veteran filed a 
timely substantive appeal in October 2003.


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
seizure disorder has not been manifested by at least 1 major 
seizure in the prior 6 months or 2 in the prior year, or 
averaging at least 5 to 8 minor seizures weekly. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for seizure disorder have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Codes 8910, 8911 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in September 2001, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a February 2002 rating decision, the RO effectively denied 
an initial rating in excess of 20 percent for seizure 
disorder.  

During the course of this appeal, the veteran was also sent a 
statement of the case in August 2003.  This document, along 
with the September 2001 and the February 2002 rating 
decision, collectively listed the evidence considered, the 
legal criteria for determining whether the veteran's claim 
could be granted, and the analysis of the facts as applied to 
those criteria, thereby abundantly informing him of the 
information and evidence necessary to substantiate his claim.  
Likewise, these documents may be understood as communicating 
to the veteran the need to submit any relevant evidence in 
his possession.  Given this sequence reflecting proper VA 
process following content complying notice as required by 
law, any error in not providing full notice prior to the 
rating on appeal is harmless. 

During the course of this appeal, the RO obtained and 
reviewed service, VA, and private medical records, as well as 
written statements from the veteran.  The Board is satisfied 
that VA has made a reasonable effort to obtain relevant 
records identified by the veteran.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R.  § 3.159(c)(1-3).  

VA medical examinations were conducted in October 2001, 
February 2002, and February 2003, and a VA field examination 
was completed in April 2004.  The reports of all these 
examinations have been obtained and reviewed.  38 C.F.R. 
§ 3.159(c)(4)(iii).  The applicable duties to notify and 
assist have been substantially met by VA and there are no 
areas in which further development may be fruitful.  



II.  Claim for a higher rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate statement of the case.  Id. at 126 
and 132.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id. at 126.

A 40 percent rating is warranted for at least 1 major seizure 
in the prior 6 months or 2 in the prior year, or averaging at 
least 5 to 8 minor seizures weekly.  A 20 percent rating is 
warranted for at least 1 major seizure in the prior 2 years, 
or 2 minor seizures during the prior 6 months.  38 C.F.R. § 
4.124a, Diagnostic Codes 8910, 8911.

Major seizures are characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in the consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements of the arms, trunk, or head, or sudden loss 
of postural control.  38 C.F.R. § 4.124a, Diagnostic Codes 
8910, 8911.

A December 2000 Medical Evaluation Board (MEB) report noted 
that the veteran was in his usual state of health until June 
2000.  While he was sleeping in a rack, his roommate noticed 
that he was make a choking noise.  The roommate went over to 
investigate when the veteran started to make jerking motions.  
This tonic/clonic activity lasted for several minutes, 
although the veteran did not bite his tongue or experience 
any bladder or bowel incontinence.  After paramedics were 
summoned, the veteran awakened in a confused state.  He was 
eventually given medication, which he took for several months 
before stopping.  However, in October 2000, he had a second 
generalized tonic/clonic seizure in his sleep, and the 
medication was resumed.  As of December 2000, the veteran had 
not had any further seizures.  Nevertheless, he was found to 
be unfit for duty and was placed on the Temporary Disability 
Retired List (TDRL).      

At an October 2001 VA examination, the veteran reported that 
he had had one seizure about a year before this examination.  
Since then he reported having some bleeding gums (possibly as 
a side effect of seizure medication), but he was otherwise 
doing well and was able to work.    

At a February 2002 VA examination, he reported that he worked 
as a mechanic.  Examination was completely negative.

At a February 2003 VA examination, the veteran reported that 
he had had a total of four seizures in his lifetime.  Two 
occurred while he was in the military, and two occurred post-
service (the last one being about four months before).  The 
seizures always happened in his sleep.  He said he was still 
working full-time as a mechanic.  Neurologic examination was 
normal.  

At a February 2003 TDRL reevaluation, the veteran reported 
that he had only one seizure (while asleep and witnessed only 
by his wife) since his December 2000 MEB evaluation.  He said 
he continued to drive without restriction during waking hours 
and currently worked full time as a mechanic for a government 
contractor.   

In May 2003, the veteran requested medication refills from 
VA.  He said he had not had any seizures recently, but wanted 
the medication because he was traveling overseas for an 
unknown duration.  

Private medical records reflect that the veteran reported (in 
an outpatient setting) having had a seizure in November 2003, 
witnessed by his wife while he was asleep.  At another 
outpatient visit the next month, the veteran reported that he 
had not had any seizures since November 2003.

At an April 2004 VA field examination, the veteran said he 
continued taking seizure medication.  Increased dosage 
apparently had eased his symptoms.  According to a log kept 
by his wife, the veteran had had a reflux reaction (a 
physical manifestation that immediately preceded a seizure) 
in October 2003, but medication prevented actual seizure.  He 
had a seizure in November 2003 (described above), and had 
another reflux reaction in March 2004 (apparently without 
actual seizure).  The veteran stated that he generally would 
experience a reflux reaction minimally once a week, but that 
medication had prevented full seizures.     

In a November 2004 statement, the veteran reported that he 
remained on TDRL.  He stated that he had been on a tour of 
Kuwait in May 2003, not with the military but with a civilian 
company.  

The review of the record indicates that since service 
connection for seizure disorder was granted in July 2001, the 
veteran appears to have had one major seizure (in November 
2003), although another major seizure may have occurred 
sometime in 2002 (as indicated in the February 2003 VA 
examination report).  He has also apparently had occasional 
reflux reactions which apparently forewarn seizures.  Yet 
these reflux reactions (which have never been described as 
involving any interruption in consciousness or conscious 
control) have apparently been followed by ingestion of 
medication which stave off actual seizures.  In any case, the 
evidence in this case clearly does not show the necessary 
frequency of major or minor seizures (1 major seizure in the 
six months or two in the prior year, or averaging at least 5 
to 8 minor seizures weekly) for a 40 percent rating.  

Because of employer reluctance to hire an epileptic, special 
care is to be taken in rating epilepsy (or in this case, 
seizure disorder) when there exists a definite history of 
unemployment.  38 C.F.R. § 4.124a, Note.  Development of the 
evidence to ascertain whether epilepsy is a determining 
factor in the claimant's inability to obtain employment is 
normally required.  Id.  Yet in this case, the veteran has 
consistently reported working full-time as a mechanic since 
his discharge, and has even been sent overseas to work.  
Remanding this case to seek additional information 
contemplated by § 4.124a (regarding employment, reasons for 
termination, wages received, and the like) is not 
appropriate. 

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 20 
percent for seizure disorder, for any period since the 
initial grant of service connection, and to that extent, the 
benefit-of-the doubt rule does not apply. 38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3.  


ORDER

An initial rating in excess of 20 percent for seizure 
disorder is not warranted.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


